Title: From James Madison to Alexander J. Dallas, 22 September 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Montpelier Sepr. 22. 1815
                    
                    Yours of the 18th. has just reached me, enclosing two letters from Mr. Adams which are returned.
                    Our engagements in Europe must be fulfilled both with a view to justice and to the public credit. In doing this there are so many reasons for preferring the purchase of bills to the sale of Stock abroad, where there is an approach to equality of loss, that I concur in your opinion in favor of the former. It is a consideration of much weight in that scale, that our calculations can be made with more certainty if the remittance be made in bills, than in a paper which will be constantly fluctuating in the Market. It is not improbable that the balance of trade now running so high agst. us, will not only keep up but raise the price of bills; but it is not to be doubted, that the same cause whilst it favors the price of Stock at home, by increasing the demand, will reduce it in the foreign market by glutting the demand there. In making these remarks I wish not to controul any new views of the subject, into which you may be led by changes in the money state of things, or by further informations relating to it.
                    You will probably better understand the scope of the anonymous letter than I do. Affece. respects
                    
                        
                            James Madison
                        
                    
                